Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response after Non-final office action filed on December 22, 2021 is acknowledged.
3.	Claims 38-57 are pending in this application, and allowed in this office action.

Terminal Disclaimer
4.	The terminal disclaimer filed on December 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 9670467, 8188224, 10160958 and 10731139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S COMMENTS
Withdrawn Rejection
5.	Rejection of claims 38-57 on the ground of nonstatutory double pantenting as being unpatentable over claims 1-14, 16-19, 21-25, 33 and 38 of US Patent No. 9670467, is hereby withdrawn in view of Applicant’s filing of eTD on December 22, 2021.
6.	Rejection of claims 38-40 on the ground of nonstatutory double pantenting as being unpatentable over claims 1-10 of US Patent No. 8188224, is hereby withdrawn in view of Applicant’s filing of eTD on December 22, 2021.

8.	Rejection of claims 38-57 on the ground of nonstatutory double pantenting as being unpatentable over claims 1-21 of US Patent No. 10731139, is hereby withdrawn in view of Applicant’s filing of eTD on December 22, 2021.


REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: A method of reducing elevated uric acid levels in a subject in need thereof, comprising administering a pharmaceutical composition comprising: a conjugate comprising a uricase and monomethoxy polyethylene glycol (mPEG), wherein the uricase comprises the amino acid sequence of SEQ ID NO: 8; wherein the mPEG has a molecular weight of about 10 kDa; and wherein the mPEG is covalently attached to a lysine residue of the uricase is novel and unobvious over the previously cited art. As cited in the previous office action, the closest art is Williams et al (US Patent No. 6576235). Williams et al teach a uricase peptide sequence that is a chimeric enzyme comprising residues 1-225 from pig uricase and residues 289-304 of the baboon uricase (see SEQ ID NO: 3, and Example 3). This sequence has substitutions at positions 291 and 301 (R291K and T301S), and does not have the substitutions at positions 7 and 46 (D7T and S46T). The sequence does not teach a truncation at N- or C-terminal end. Williams et al do not teach instant SEQ ID NO: 8.


Claims 38-57, as set forth in the claim set filed on December 22, 2021, are allowed.

CONCLUSION
Claims 38-57 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JULIE HA/Primary Examiner, Art Unit 1654